UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K /A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) April 12, 2012 Laredo Oil, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-153168 26-2435874 (Commission File Number) (IRS Employer Identification No.) 111 Congress Avenue, Suite 400 Austin, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (512) 279-7870 Not Applicable (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 12, 2012, pursuant to the 2011 Equity Incentive Plan of Laredo Oil, Inc. (the “Company”), the Company granted stock options to certain of its employees, including grants of options to acquire 1,500,000 shares of the Company’s Common Stock to each of Mark See, Chairman and Chief Executive Officer of the Company, and Bradley E. Sparks, the Company’s Chief Financial Officer. All of the options vest in equal monthly increments over a three-year period and have an exercise price of $.20 per share. Mr. See and Mr. Sparks, rather than accept the exercise price of $0.20 per share, have elected to increase the exercise price for such options to $2.00 per share, slightly higher than the highest price at which the Company’s Common Stock has traded on the bulletin board since its shares began trading in November 2009.The number of option shares and vesting requirements remain unchanged. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAREDO OIL, INC. Date: April 20 ,2012 By: /s/ Bradley E. Sparks Bradley E. Sparks, Chief Financial Officer and Treasurer 2
